Citation Nr: 0706058	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cerebrovascular 
accident.

3.  Entitlement to service connection for vision loss of the 
right eye, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an increased rating for dermatophytosis of 
the feet, current evaluated as noncompensably disabling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in September 2006, but failed to report for that 
hearing.

The issues of entitlement to service connection for headaches 
and tinnitus are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during service or 
within a year after discharge, and is not related to the 
veteran's active service.  

2.  The evidence does not demonstrate that the veteran 
suffered from a cerebrovascular accident.

3.  Vision loss in the right eye is not shown to have been 
caused or aggravated by a service-connected disease or 
injury.

4.  Hypertension was not manifest during service or within a 
year after discharge, and is not related to the veteran's 
active service.

5.  Hypertension is not shown to have been caused or 
aggravated by a service-connected disease or injury.

6.  The veteran does not have current bilateral hearing loss 
disability for VA compensation purposes.

7.  Chronic dermatophytosis/skin disability of the feet is 
manifested by an extensive area and exceeds more than five 
percent of the body.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  A cerebrovascular accident was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Vision loss in the right eye is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).

4.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

6.  Bilateral hearing loss disability was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2006).  

7.  Chronic dermatophytosis/skin disability of the feet is 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2002); Diagnostic Codes 
7806, 7813 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.  A letter dated 
in March 2002, prior to the initial adjudication of the 
claim, instructed the veteran on the evidence and information 
necessary to substantiate a claim for service connection.  It 
asked the veteran to identify evidence in support of the 
claim.  It discussed the various types of evidence he could 
identify or submit.  

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to help the veteran obtain evidence 
in support of his claim.  

An April 2004 letter described the evidence and information 
necessary to substantiate the veteran's claim for an 
increased rating for dermatophytosis of the feet.  It asked 
the veteran to identify evidence in support of his claim.  It 
listed the evidence that had been received and told the 
veteran of the assistance VA would provide in obtaining any 
additional pertinent evidence.  

The Board concludes that the content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran reported in 
April 2006 that he had no further information or evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

	Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be presumed for certain chronic 
disorders such as diabetes mellitus or cardiovascular 
diseases that have manifested to a compensable degree of 10 
percent or more within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board notes that there has been a change in 38 C.F.R. 
§ 3.310.  However, this claim predated the amendment and the 
change is clearly more restrictive.  As such the original 
regulation is for consideration. 

		Diabetes Mellitus

Service medical records indicate no diagnosis, complaint, or 
abnormal finding suggesting diabetes mellitus.  On discharge 
physical examination in September 1978, urinalysis was 
negative for sugar.  The veteran was found to be qualified 
for discharge.

The first indication in the record of diabetes is contained 
in an October 2002 VA integrated assessment summary.  The 
veteran was noted to have been admitted to the VA domiciliary 
in March 2001 for the health maintenance program.  Among his 
medical diagnoses, the provider indicated diet controlled 
diabetes.  On review in October 2002 the provider noted that 
the veteran was being given a diabetic diet and that he had 
been seen by the eye clinic for diabetic review and had been 
dismissed by that clinic.  The record prior to the March 2001 
review does not reflect a diagnosis of diabetes.  

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for diabetes mellitus is not warranted.  There is no reliable 
evidence indicating that this disability is related to the 
veteran's active service.  Rather, the evidence establishes a 
remote, post-service onset of diabetes.  The first evidence 
of a diagnosis of diabetes mellitus is October 2002, many 
years after the veteran's discharge from service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's diabetes mellitus.  The 
evidence of a link between diabetes mellitus and the 
veteran's service is limited to the veteran's assertions; 
however, he is a layperson, and his own opinion regarding 
onset or cause is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

With respect to service connection for diabetes mellitus on a 
presumptive basis, the Board notes that 38 U.S.C.A. § 1116(a) 
(West 2002) provides presumptive service connection on the 
basis of herbicide exposure for specified diseases, to 
include diabetes mellitus, manifested to a degree of 10 
percent within a specified period in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  However, the record 
reflects that the veteran had no service in the Republic of 
Vietnam.  As such, consideration under § 1116(a) is not 
appropriate in this case.

		Cerebrovascular Accident

An October 1975 in-service treatment record reflects the 
veteran's report of trauma to the head.  He presented with a 
slight one centimeter laceration in the eyebrow above his 
right eye.  An April 1977 entry to the veteran's service 
personnel records indicates that he was involved in an 
accident while operating a Jeep.  In September 1977, the 
veteran's service medical records indicate that he required a 
physical for a "Boxing Smoker."  The veteran was 
neurologically normal on discharge examination in September 
1978.

On VA neurological examination in November 1992, the veteran 
reported the onset of headaches 15 years previously as a 
result of a bump on his head.  The neurologic examination was 
negative.  

An April 2001 domiciliary treatment note indicates that the 
veteran developed a migraine headache that included 
blurriness in the right eye which resolved when he sat down.  
He also reported numbness in his face, left shoulder, right 
arm, and right leg.  He also complained of weakness in the 
right side of his face that had begun a few days previously.  
The initial assessment by emergency room staff was 
questionable transient ischemic attack.  A CT scan of the 
brain revealed no focal abnormalities.  There was no evidence 
of subarachnoid hemorrhage, intraparenchymal hemorrhage, or 
subdural or epidural hemorrhage.  The ventricular system was 
normal.  The cortical sulci appeared normal.  There was no 
shift of midline structures.  The final assessment was 
migraine with tension.

A head CT conducted in March 2002 was negative.  There was no 
mass, hemorrhage, or infarct.  Ventricle size was normal.  
There was no midline shift, and the cerebellum and mid-brain 
were normal.

As noted above, the grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  The evidence demonstrates that the veteran has 
not suffered from a cerebrovascular accident.  Notably, while 
a transient ischemic attack was questioned in April 2001, 
such was ruled out by comprehensive testing.  While the 
veteran may sincerely believe that he had what he refers to 
as a stroke, and that such is related to his military 
service,  he is a layperson, and his own opinion regarding 
whether he suffered from a cerebrovascular accident is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of a diagnosis of cerebrovascular 
accident, service connection for such disability must be 
denied.

		Bilateral Hearing Loss Disability

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The veteran's hearing was tested during service.  In 
September 1974, the
following puretone thresholds were recorded:






HERTZ




500
1000
2000
3000
4000

Right
15
10
10
Not 
tested
5

Left
25
5
10
Not 
tested
10


The veteran was issued protective ear devices in December 
1974, according to his service medical records.

In April 1975, the following puretone thresholds were 
recorded:




HERTZ




500
1000
2000
3000
4000

Right
15
5
5
10
10

Left
10
10
0
5
5


In October 1976, the following puretone thresholds were 
recorded:




HERTZ




500
1000
2000
3000
4000

Right
25
5
10
Not 
tested
10

Left
15
10
10
Not 
tested
5


On discharge examination in September 1978, the following 
puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
50
50
55
55
50

Left
15
5
5
0
0


The veteran's ears and eardrums were normal on that 
examination.  He was found to be qualified for discharge.

A VA audiological examination was carried out in May 2002.  
The veteran reported a sudden hearing loss in the right ear 
following what he reported as a stroke in April 2001.  He 
reported severe ringing in the ear which he believed to have 
started in service when he was hit with the butt of a machine 
gun.  The examiner noted a history of military noise exposure 
from track vehicles and occupational noise exposure from 
operating heavy machinery and power tools.  Testing revealed 
the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000
Ave.
Right
25
20
15
25
25
21
Left
25
15
20
25
25
21

Speech recognition testing revealed a score of 68 
bilaterally.  The examiner indicated that the veteran's 
hearing loss should be rated on puretone thresholds only, as 
the speech responses were not consistent with audiometry and 
were not considered reliable.  The diagnosis was normal 
hearing.  No otological follow up was indicated.

Although the veteran's service medical records appear to 
indicate that his hearing diminished during service, the more 
recent evidence demonstrates that he does not currently  have 
hearing loss that is considered to be a disability pursuant 
to VA regulation.  The grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  Moreover, VA regulations require that hearing 
loss be reported at a certain level before it will be 
considered a disability.  In this case, the most recent 
evidence demonstrates that the veteran does not have hearing 
loss disability.  As such, his claim of entitlement to 
service connection must be denied.
		
        Hypertension

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's blood pressure.  On discharge examination in 
September 1978, the veteran's blood pressure was 118/70.

On VA general medical examination in November 1992, the 
veteran's blood pressure was 100/70.  Hypertension was not 
diagnosed.

Although the record reflects that the veteran has been 
hospitalized on various occasions at VA facilities, beginning 
in October 1991, the first indication of hypertension dates 
to a March 2001 assessment which notes a history of 
hypertension.  An August 2003 problem list notes benign 
hypertension and indicates a date of July 2002.  

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for 
hypertension.  There is no reliable evidence indicating that 
this disability is related to the veteran's active service.  
Rather, the evidence establishes a remote, post-service onset 
of the veteran's hypertension.  In fact, the first notation 
of hypertension in the veteran's extensive VA treatment 
records dates to March 2001.  While that notation indicates a 
history of hypertension, earlier records do not reflect such 
a diagnosis.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's hypertension.  The evidence 
of a link between hypertension and the veteran's service is 
limited to the veteran's assertions; however, he is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has also determined that service connection for 
hypertension is not warranted on a secondary basis.  In this 
regard the Board notes that service connection for diabetes 
mellitus has been denied.  As such, the veteran's assertion 
that his hypertension was caused or aggravated by diabetes 
cannot serve as the basis for the grant of service connection 
for that disability.

        Vision Loss in Right Eye 
        Secondary to Diabetes Mellitus

On VA general medical examination in November 1992, the 
veteran's visual acuity was 20/40 bilaterally, and physical 
examination was normal.

In August 2001 the veteran presented for a diabetic eye 
check.  There was no diabetic retinopathy.  Dry eye was 
assessed.  Visual acuity was 20/20 bilaterally, corrected.
		
The veteran asserts that his diabetes has caused serious 
problems with his eyes, and that he has vision loss in his 
right eye.  However, the Board has determined that service 
connection for diabetes mellitus is not warranted.  As such, 
the veteran's claim of entitlement to service connection for 
vision loss in his right eye secondary to his diabetes 
mellitus must be denied.		

	Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Service connection has been in effect for dermatophytosis of 
the feet since September 1978.  The veteran submitted the 
instant claim for increase in April 2001.

On VA skin examination in July 2001, the veteran reported 
that he had constant problems, but that they were worse in 
the summer.  He indicated that he experienced itching, 
interdigital soreness and bleeding, swelling, and problems 
walking and standing.  He reported that current treatment 
included cream and foot soaks.  Physical examination revealed 
extensive dry, scaly and peeling associated with desquamation 
of the soles bilaterally, extending to the margins of both 
feet in a "moccasin" distribution.  There were whitish, 
macerated, moist plaques of the toe-webs, most pronounced 
involving the third and fourth spaces, bilaterally.  The feet 
and socks were moist.  There was no ulceration, but the 
examiner noted exfoliation and indicated that the veteran 
claimed crusting during flare-ups.  The diagnosis was chronic 
dermatophytosis of the feet, both plantar and interdigital, 
bilaterally.  

An additional VA skin examination was carried out in May 
2003.  The veteran reported that he changed his socks four 
times per day and that he used a cream four times per day.  
He noted that the cream kept the lesions on his feet well 
under control.  He related that when he had a lesion, the 
skin became very papery between his toes and on the dorsal 
aspect of his toes and that sometimes the skin would split.  
The examiner noted that at the time of the examination the 
veteran's skin was intact because the veteran had been able 
to take good care of his feet.  There were some scattered 
lesions on the soles of the feet, and between the toes, 
having the appearance of dry scabs.  There were no active 
lesions.  There was no scarring or disfigurement.  The 
diagnosis was dermatophytosis of the feet, well controlled 
with medication.

On VA examination in August 2004, the examiner noted that the 
veteran had constant symptoms, and that he used spray powder 
and cream, as well as foot soaks.  The veteran denied fever 
or weight loss associated with his dermatophytosis.  The 
examiner noted that the disability was limited to the 
veteran's feet, which constituted about seven percent of his 
body.  There was no scarring or disfigurement.  The diagnosis 
was dermatophytosis of both feet with itching and 
interdigital maceration and burning sensation.

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
skin disorder changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise.  However, the effective date of 
a liberalizing law or VA issue may be no earlier than the 
date of the law or VA issue.  38 U.S.C.A. § 5110.

Under the old regulations, Diagnostic Code 7813 was rated on 
the basis of Diagnostic Code 7806.  Diagnostic Code 7806, a 
10 percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement. A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.  

Diagnostic Code 7813 now provides that dermatophytosis is 
rated either as scars (Diagnostic Code 7800) or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  See also Diagnostic Code 7820.

Under the new regulations, Diagnostic Code 7806 provides that 
a noncompensable rating is appropriate where there less than 
5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating is warranted if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted if 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Or rate as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

As noted, the regulations have been revised.  However, 
neither version is more favorable to the veteran.  Each 
version warrants a 10 percent evaluation.  It is clear that 
the veteran's disability waxes and wanes with either 
treatment or the seasons.  Therefore, the degree of 
disability is not constant.  Regardless, the extent of 
involvement has been described as approximating seven 
percent.  Under the most recent criteria, this warrants a 10 
percent evaluation as the extent of involvement is in excess 
of 5 percent of the whole body.  Similarly, under the older 
criteria, the Board concludes that such symptomatology 
approximates extensive involvement.

The Board also notes that an evaluation in excess of 10 
percent is not warranted.  The lesions are not extensive, 
disfigurement is not marked and the exudation or itching is 
not constant.  Similarly, the area of involvement does not 
approximate 20 percent or any exposed area and he does not 
require systemic or immunosuppressive therapy.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a cerebrovascular 
accident is denied.

Entitlement to service connection for vision loss in the 
right eye is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to a 10 percent evaluation for 
dermatophytosis/skin disability of the feet is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran claims that his tinnitus and headaches are 
related to head trauma during his military service.  The 
service medical records show that in October 1975 he reported 
head trauma and was treated for a laceration above his right 
eye.  The service records also indicate that the veteran was 
involved in a Jeep accident in April 1977, and that in 
September 1977, he was examined prior to a "Boxing Smoker."  
The veteran has been diagnosed with tinnitus and headaches.  
However, there is no opinion regarding whether such claimed 
disabilities are related to these incidents in service.

In light of the above discussion, the Board has determined 
that further development of these issues is required.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
neurological examination to determine the 
nature and likely etiology of his 
headaches.  Upon examination and review of 
the claims folder, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's headaches are related to any 
injury or disease in service.  

2.  The veteran should also be scheduled 
for an examination to address the nature 
and likely etiology of his tinnitus.  Upon 
examination and review of the claims 
folder, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
tinnitus is related to any injury or 
disease in service, to include head 
trauma.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


